104 F.3d 362
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Stanley E. FARMER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-1948.
United States Court of Appeals, Seventh Circuit.
Submitted Dec. 12, 1996.*Decided Dec. 12, 1996.

Before COFFEY, EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
Stanley Farmer appeals from the district court's denial of his motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct the sentence resulting from his 1986 guilty plea to various drug distribution charges.  On appeal, he repeats the general arguments that his plea was involuntary and the sentence too long because of his retained counsel's ineffective assistance.  Having reviewed the record, we AFFIRM for the reasons stated by the district court.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)